DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicant’s amendment filed on 12/21/2020 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 4, 6-8, 10-11, 13, 18-23 and 34-55 have been cancelled. 
Claims 1-3, 5, 9, 12, 14-17 and 24-33 are pending and under examination. 

2.	The rejections on claim(s) 1-3, 5, 9, 12, 14-17 and 24-33 under 35 USC 101, judicial exception, are withdrawn due to amendment, i.e. feature of treatment is added as incorporated a practical application amounts significantly more than judicial exception.  Under Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81).  

Comments: 
Please indicate the full name of each biomarker consistent with specification.
Nevertheless, examiner would still suggest reciting language in a sequential and positive fashion. 
For example, claim 1, it is suggested adding step (c):

“(c ) identified the patient on the MHI score and administering the therapeutic agent to said patient for treating Crohn’s disease”.  Similarly language can be applied to claim 24. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Singh et al. (US 20150355195), or alternatively, as unpatentable by Singh et al..

Claim interpretation:  

The instant claim recites “applying a mathematical algorithm to expression levels of biomarkers detected in a serum sample from the patient, wherein the biomarkers are selected from the group consisting of Angl, Ang2, CEACAMI, VCAM1, TGFa, CRP, SAA1, MMP-1, MMP-2, MMP-3, MMP-9, EMMPRIN, and IL-7.”  Under broadest reasonable interpretation (BRI), the above at lest two biomarkers selected from the list of 13 biomarkers (emphasis added). 

Singh et al. teach a biomarker panel for prediction of mucosal healing in patients with Crohn’s disease (See Abstract).  The panel comprises CRP, SAA1 and VCAM1 (See claims 22-25). A mathematical model is applied to calculate a combined prediction factor, i.e. score (see claims 33-38).  The score, although not explicitly mentioned as “mucosal healing index”, nevertheless the essence of it is a number (score) which is used to reflect the severity of the Crohn’s disease and assessment for treatment thereof (see section 080, 257-280; Figure 31-34). 
Sign et al also teach various available therapy for treating Crohn’s disease (see claims 3, 196, 223, claims 44-46).  
With regard to the feature of mucosal healing index between 0-50 on a scale of 0-100, this is a arbitrary empirical number inherently reflecting the same characteristic of CD status by using the SAME biomarkers as shown by Singh et al..  Moreover, the instant application therefore align with those found in Parker v. Flook, 437 U. S. 584, 590 (1978) wherein the court decided that because all of the additional steps recited in the claim were well known in the art, “putting the formula to the side, there was no “inventive concept” in the claimed application of the formula” and therefore the claims were found to be invalid.

Also informative is the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989), in which the claims were drawn to a process that involved performing a clinical test (i.e. measuring an level of anti-flagellin antibodies in a patient sample) and based on the data from that test, determining if an abnormality existed by means of an algorithm (e.g. the instantly claimed association of marker levels with a diagnosis based on a number, e.g. 50-100 on a scale of 0-100). As in that case, there is no transformation of any of the tested individuals or any transformation of the patient sample, rather the clinical conclusions being drawn are merely a mental step or an algorithm combined with a data gathering step. Similarly, the instant "score” also falls into the same scenario as discussed in Grams.  As in Grams, the claims do not require that performing the clinical testing or measuring are transformative and as such the instant claims are rendered unpatentable because the object of the test(s) were merely to obtain data.

arguendo some patentable weight is given to the score, i.e. 50-100 out of 0-100, Singh et al. discuss applying various statistical models for data analysis, e.g classical regression, learning statistical classifier system (by Leo Breiman and Adele Culter), Probably Approximately Correct learning (PAC), inductive learning, regression trees, boosted trees, learning vector quantization (LVQ)…. (see section 0288, 290-292). It would have been prima facie obvious to one ordinary skill in the art as Singh et al. to optimize the data by trying one of the models to reach the instant similar results, i.e. 50-100 out of scale on 0-100, with reasonable expectation of success. Using statistical analysis and optimization results is commonly employed in the field and requires only routine practice. 

With regard to claim 25-26, Singh et al. teach either non-biologic or biologic to treat CD and monitoring the efficacy (Current treatments such as anti-tumor necrosis factor-alpha (TNF-.alpha.) biologics (e.g., infliximab (IFX), etanercept, adalimumab (ADL) and certolizumab pegol), thiopurine drugs  (e.g., azathioprine (AZA), 6-mercaptopurin (6-MP)), anti-inflammatory drugs (e.g., mesalazine), and steroids (e.g., corticosteroids) have been shown to reduce disease activity(see section 002; 034, 075, 0124, 0141).

  
Claim 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., or alternatively, as being anticipated by Singh et al..

Singh et al. reference has been discussed above, and Singh et al. disclose using the SAME biomarker panel, i.e. CRP, VCAM1 and SAA1, as assessment score to evaluate Crohn’s disease. 
Although Singh et al. do not explicitly disclose the application of the score, absence of evidence to the contrary, the same score obtained from the same biomarkers would have been prima facie obvious for assessing the mucosal healing at different locations for CD (colonic, ileocolonic or ileal)(read on claim 27), or assessing mucosal healing in patent after surgery (read on claim 28), or assess mucosal healing in post-operative, endoscopic or recurrence in patient (read on claim 29) or predicting or monitoring the mucosal status in the patient (read on claim 33).  

same biomarker panel, the scores obtained can inherently exhibit the similar characteristic, such as assessing mucosal healing in different locations, evaluating patients after surgery, or determining endoscopic or recurrence in patients. 
The same above rationale can also be applied to claims 30-32 wherein the usage of the same biomarker panel would either be prima facie obvious to reach the same category, e.g. 0-40, or 50-100, corresponding to CDEIS classification (less than or greater than 3), or alternatively, inherently resemble the above category.

Claim Rejections - 35 USC § 112
Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a thirteen biomarker panel, does not reasonably provide enablement for two or more (less than 13) selected from this panel.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would 

The instant invention directs to a diagnosis followed by treatment on a particular disease, i.e. Crohn’s disease (CD). It is in medical field and requires knowledge of physiology, pharmacology, and pathology.  Unpredictability is high because clinical experiments are needed for corroboration. 

As has been discussed above for claim 24 interpretation, the limitation is only for two or more (less than 13 total) biomarkers selected from the panel consisting of thirteen listed biomarkers.
 
However, in view of the specification, the scope does NOT in commensurate with the clinical data.  Applicants have screened from 70 biomarkers of CD down to the current thirteen (13) biomarkers (starting from 70, then narrow to 48, narrow to 24 and finalize in 13 biomarkers)(See Figure 1).

    PNG
    media_image1.png
    387
    647
    media_image1.png
    Greyscale

Later Figures 2- Figure 8 have shown various clinical studies been performed to validate the diagnosis of using the biomarker panel (13 total). Particularly applicants mentioned numerous times about the 13 biomarkers in different studies throughout the specification (See below).

Example 6: Development and Validation of a Multi-Marker Serum Test for the Assessment of Mucosal Healing in Crohn'S Disease Patients [0097] 748 serum samples obtained from 396 adult CD patients at or within 30 days of ileocolonoscopy (Tables 7-9) were retrospectively analyzed. Multiple logistic regression equations were used to mathematically model expression levels of a set of serum protein biomarkers (FIG. 1), selected from a larger set of markers, against visualized endoscopic disease severity as determined by CDEIS scores (Sipponen et al., Endoscopic evaluation of Crohn's disease activity: Comparison of the CDEIS and the SES-CD. Inflamm Bowel Dis, 2010, 16: 2131-2136; Sipponen et al., Crohn's disease activity assessed by fecal calprotectin and lactoferrin: correlation with Crohn's disease activity index and endoscopic findings. Inflamm Bowel Dis, 2008, 14: 40-46). The output of the MH model is a 0-100 scale termed as the Mucosal Healing Index (MHI). The model was independently validated in a prospectively collected, centrally read, longitudinal cohort of 118 patients (N=412 samples) from the TAILORIX clinical trial (Table 8). The final model utilized 13 biomarkers that represent biological pathways thought to be involved in the MH process including angiogenesis (Ang1, Ang2), growth factor signaling (TGF.alpha.), matrix remodeling (MMP-1, -2, -3, -9 and EMMPRIN), cell adhesion (CEACAM1, VCAM1), immune modulation (IL7), and inflammation (CRP, SAA1) (FIG. 1).
[0098] A total of 748 samples from 396 patients (mean age: 34 years, 49% males), were used to develop the MH test. Tables 7-9 describe the characteristics of the patients and samples used in the training and validation cohorts. The MH test included 13 biomarkers representing multiple biological pathways involved in maintaining mucosal homeostasis (FIG. 1). The output of the MH test is Mucosal Healing Index (MHI) score ranging from 0-100 (FIGS. 2A-2D). The overall accuracy of the MHI was 90% (FIGS. 2A-2D) with a negative predictive value (NPV) of 92% for identifying patients in remission (CDEIS<3) or with mild (CDEIS 3-8) endoscopic disease (MHI range 0-40) and a positive predictive value (PPV) of 87% for identifying patients with endoscopic evidence of active disease (CDEIS.gtoreq.3; MHI range 50-100). 14% of the specimens fell within an intermediate zone (MHI 41-49) with an observed 78% probability of active disease. MHI can be used in all CD patients regardless of disease location 

Example 7: A Non-Invasive Serological Test to Assess the Efficacy of Biologic and Non-Biologic Therapies on the Mucosal Health of Patients With Crohn'S Disease

[0100] An independent multi-center cross-sectional cohort study of CD patients. Endoscopic severity is categorized using the CDEIS, with active endoscopic disease being defined as a CDEIS.gtoreq.3 (SES-CD scores were converted to CDEIS; see, Example 8 below). The MH test is comprised of 13 biomarkers representing multiple biologic pathways in the MH process (FIG. 4). Logistic regression applied to data produces a 0-100 scale, termed as the Mucosal Healing Index (MHI) (FIG. 5). One-way ANOVA was used to determine mean differences in MHI across endoscopic disease severity categories. *p<0.05 was considered as significant.

From the clinical examples shown above, the record showed clearly that only 13 biomarkers (as recited in the main claims 1 and 24) were used for calculating MHI score for the Crohn’s disease at the time the invention was made (emphasis added). 
None of the two, three, four, five…twelve combined biomarkers (from the 13 biomarker panel) were used to conduct clinical studies as well as algorithm analysis, not to mention its specificity and sensitivity under the learning classification, e.g. scale 50-100 or 0-100 score, or regression model (also see claims 15-17). 
For instance, Figure 5 from instant specification shows that the sensitivity and specificity of this 13 biomarker panel is 89% and 91, respectively. These are the outcomes of combining total 13 biomarkers (variables) together for the regression model analysis.  

A similar study in the analogous field has shown the addition of more biomarkers in assessment of CD is necessary for its prediction of mucosal healing.
De Bruyn et al. (J. Crohn’s and Colitis  2014 8:S45-S-46) have shown that adding more biomarkers can increase the prediction rate, from 1 biomarker (31%), 2 factors (49%), 3 factors 

    PNG
    media_image2.png
    342
    649
    media_image2.png
    Greyscale


Taken together, at least some analogous study by De Bruyn et al., i.e. using CD biomarkers together, has shown necessary adding more biomarkers (at least five) for better specificity and sensitivity. Additionally, no experiments have done for the two, three, four…. biomarker panel (uncertain which one or other combined biomarkers from the list of 13 would exhibit acceptable prediction). Given the facts of unpredictability of the complex biological system in terms of pathological development in CD, one ordinary skill in the art would have to conduct more studies in corroborating which two, three, or four.. can be used compared to the full scope as that of using 13 biomarker panel for assessment of mucosal healing as purported in the instant invention.  
					Conclusion 

Claims 1-3, 5, 9, 12, 14-17 are allowed (with some suggestion on the claim language).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641